Exhibit 10.1

TheravanceBiopharma-logo [tbph-20200331xex10d1g001.jpg]

MEMORANDUM

PERSONAL AND CONFIDENTIAL

 

 

 

DATE:

April 1, 2020

 

 

TO:

Brett Haumann

 

 

FROM:

Dennis Driver

 

Senior Vice President, Chief Human Resources Officer, Theravance Biopharma US,
Inc.

 

 

 

Rick E Winningham

 

Chief Executive Officer, Theravance Biopharma US, Inc.

 

Director and Chief Executive Officer, Theravance Biopharma UK Limited

 

 

SUBJECT:

Transfer to Theravance Biopharma UK Limited (“Theravance UK”)

 

This memorandum confirms the details of your transfer from Theravance Biopharma
US, Inc. (“Theravance US”) to Theravance Biopharma UK Limited (“Theravance UK”).
Please carefully review the terms and conditions stipulated below.

1.



The anticipated effective date of your transfer to the UK is April 1, 2020 (“UK
Employment Date”).

2.



By mutual agreement, your employment with Theravance US will terminate on March
31, 2020. 

3.



As you will continue working for a Theravance company, we mutually agree that
you will not be eligible for nor be paid any termination payments (including
severance) by Theravance US. 

4.



At Theravance UK, your title will be Chief Medical Officer and Senior Vice
President, Development, reporting to Rick Winningham. The terms and conditions
of your employment with Theravance UK will be provided to you separately. Your
transfer to Theravance UK is subject to you signing the contract of employment
with Theravance UK.  

5.



Stock Awards –You will continue to vest in your equity awards notwithstanding
your transfer to Theravance UK, and such awards will continue to be subject to
the terms and provisions of your equity award agreements; provided, however, you
will be required to satisfy any withholding taxes that may be due from a US and
California perspective for awards that vest or settle following your transfer to
Theravance UK prior to the distribution of any shares pursuant thereto (and
which will be in addition to any tax liabilities you are required to satisfy for
such awards in the United Kingdom). Your satisfaction of such US and California
withholding taxes may be satisfied in any manner currently set forth in your
equity award agreement with regard to tax liabilities in the United States.  The
US and California tax withholdings may continue until there are no longer
US/California workdays during the grant to vest period of your stock awards.

 

Please carefully review and consider the above terms and conditions regarding
the termination of your employment with Theravance US and the offer of
employment at Theravance UK. Please sign the acknowledgment below and return a
copy of this letter agreement to Dennis Driver.

 

 










Sincerely,

 

 

 

Theravance Biopharma UK Limited

Theravance Biopharma US, Inc.

/s/ Rick E Winningham

/s/ Rick E Winningham

Rick E Winningham

Rick E Winningham

Director and Chief Executive Officer

Chief Executive Officer

Acknowledgment:

 

I, the undersigned, Brett Haumann, hereby acknowledge and agree that:

1.



I have carefully reviewed and considered the terms and conditions stated above;

2.



I voluntarily agree to all the terms and conditions stated above;

3.



I understand and agree that my employment with Theravance Biopharma US will
terminate by mutual agreement on the date stipulated above; and

4.



I understand and agree that on the date immediately following the termination of
my employment with Theravance Biopharma US, my employment will commence with
Theravance Biopharma UK Limited and Theravance Biopharma UK Limited will be my
sole employer going forward.

 

 

 

 

 

 

 

 

 

 

 

 

Signed:

/s/ Brett Haumann

 

 

 

 

 

 

 

Date:

April 1, 2020

 

 

 

 

 



